TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                          NO. 03-02-00105-CV




                                    Bonita Faith Odutayo, Appellant

                                                      v.

            James Hine, Individually and in his Official Capacity as Executive Director
                 of the Texas Department of Protective and Regulatory Services,
                                and Jane McLaughlin, Appellees



      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
          NO. GN101342, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING




                 Appellant Bonnie Faith Odutayo filed her notice of appeal late. This Court=s clerk sent a

request for a response for an explanation of the basis on which this Court could exercise jurisdiction. See

Tex. R. App. P. 26.1, 26.3. The clerk cautioned that this Court would have to dismiss the appeal unless

appellant, by April 15, 2002, adequately explained the lateness of the notice of appeal. See Tex. R. App.

P. 42.3. Appellant asked for more time to respond because of a family illness. This Court=s clerk

eventually sent another request for response, requiring a response by July 29, 2002. This request also

cautioned that failure to adequately explain the lateness of the notice could result in dismissal of the appeal.
                 Appellant has not responded. The notice of appeal was untimely, this Court lacks

jurisdiction, and we must dismiss this appeal.




                                                 Lee Yeakel, Justice




Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: August 30, 2002

Do Not Publish




                                                    2